              Case 1:19-cv-08132-LLS Document 28 Filed 09/18/20 Page 1 of 1
     Brian L. G~sntaW-f¼l'f§t,9€-yLLS Do.cument 27 •Filed O /18~~k£it'1PLtcof 1
_
b   )1   ,fGIN :\L
                                             sh1pkev1ch
                                                      ATTORNEYS AT LAW
                                                                            One Li berty Plaza
                                                                            165Broadway, Suite2300
                                                                            New York, New York 10006

                                                                            p. 212-252-3003 f. 888- 568- 58 15
                                                                            www.shipkevich.com


    VIAECF                                                                         l SOL ~D'1Y
    Hon. Louis L. Stanton                                                          DOCL':\IE'.\T
    United States District Judge                                                   ELECTRO-'7ICALLY FILED
    Southern District of New York
                                                                                   DOC# :
    United States Courthouse
    500 Pearl Street                                                             1n ~ 11          ·n :    1/J2/w
    New York, New York 10007
                                                                September 18, 2020

            Re:   Aluminum Silicon Mill Productions v. Deutsche Bank America Holdings Corp., et ano.
                  Case No. 1:19-cv-08132-LLS

    Dear Judge Stanton,

            I represent Plaintiff Aluminum Silicon Mill Products GmbH ("ASMP") in the above-referenced
    action. I write jointly on behalf of ASMP and Defendants Deutsche Bank Americas Holdings Corporation
    and Deutsche Bank Trust Company Americas (together, "DB", and with ASMP the "Parties") to request
    an adjournment of the status conference that is currently scheduled for 12:30 p.m. on September 25, 2020,
    pursuant to Your Honor's Individual Practices, Rule E.

           The Parties have been discussing settlement and believe that they are close to reaching a mutually
    agreeable resolution to this matter without the need for further Court intervention.

            The Parties previously requested an adjournment of this conference on July 22, 2020-for the
     same reasons as this request-which was granted, and the conference was moved to September 25, 2020.
     The requested adjournment does not affect any other scheduled dates.

                                                                Respectfully,



                                                                lkLU-
     cc:    Counsel of Record (via: ECF)




                                                                                ')0 ORDERED:
